IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-31223
                         Summary Calendar



DREY PUJOL,

                                         Plaintiff-Appellee,

versus

TRANSOCEAN OFFSHORE VENTURES, INC.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CV-619-J
                       --------------------
                         November 9, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Transocean Offshore Ventures, Inc. (“Transocean”), appeals

the district court’s final judgment awarding Drey Pujol $123,993

in damages, plus interest, in his suit brought under the Jones

Act, 46 U.S.C. § 688, and general maritime law.   Transocean

requests a remittitur of the district court’s award of $100,000

in general damages, arguing that the award was unreasonably high.

Transocean also argues that the district court erred in awarding

$23,112 in past lost wages for a nine-month period in 1999.

Finally, Transocean argues that the district court erred in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-31223
                                 -2-

awarding $881 in past medical expenses because Pujol incurred

some of those expenses beyond his date of maximum cure.

     A remittitur of the $100,000 award for general damages is

not warranted because the district court’s assessment of damages

was not clearly erroneous and because the award did not exceed

the greatest amount permitted under the maximum recovery rule.

See Bass v. Phoenix Seadrill/78, Ltd., 749 F.2d 1154, 1169 (5th

Cir. 1985); Caldarera v. Eastern Airlines, Inc., 705 F.2d 778,

783, 784 (5th Cir. 1983).   The district court likewise did not

err in awarding $23,112 in past lost wages given (1) the court’s

finding that Transocean’s offer of light-duty work would have

disrupted Pujol’s ongoing treatment and physical-therapy regimen

and (2) the court’s reliance on Dr. Paul Doty’s trial testimony

indicating that Pujol was suffering from continuing pain and

disability.   See Williams v. Reading & Bates Drilling Co., 750
F.2d 487, 490 (5th Cir. 1985).   Finally, the district court did

not err in awarding $881 in past medical expenses because,

although medical expenses recoverable under maintenance and cure

are limited to the point of maximum cure, the district court’s

award was based on Transocean’s negligence and, as such, properly

encompassed all medical expenses.    See Fitzgerald v. U.S. Lines

Co., 374 U.S. 16, 19 & n.7 (1963).

     AFFIRMED.